Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jesse G. Yates, III, and Melissa Long Yates appeal from the tax court’s order upholding the Commissioner’s determination of a deficiency and accuracy-related penalty with respect to their 2006 federal income tax liability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the tax court. Yates v. Comm’r of Internal Revenue, Tax Ct. No. 3685-11 (U.S. Tax Ct. Mar. 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.